Title: To James Madison from John Quincy Adams, 4 June 1808
From: Adams, John Quincy
To: Madison, James



Sir,
Boston 4. June 1808.

I take the liberty of enclosing to you two certificates, respecting William Parker, a native Citizen of the United States, impress’d into the British Service, about fourteen months since, and whose liberation it has been impossible to obtain.  He is the eldest Son of a widow of very respectable character, with a family of ten children, and in circumstances to depend in some measure upon him for comfortable support.  At her request I forward these papers to you, and with them a letter from the young man himself to his mother solliciting some interference from this Country to obtain his discharge; the orders for which from the British Admiralty he states to have been ineffectual.  The practice of drafting men from Ship to Ship, to elude demands for their discharge, is said to be very common.
In the hope that an application from your Department will be more successful than those which have heretofore been made in behalf of this man, I have given you the trouble of this letter, and beg leave to recommend his case to your attention.  I am with much respect, Sir, your very humble and obedt. Servt.

John Quincy Adams

